DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 28, 2021 has been considered by the examiner. Examiner further notes that the listed NPL references have been provided with the applications in the family (16/052,101, 16/285,392, and 16/922,291) of the instant case, and therefore have been considered accordingly.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shape charges “oriented in an upward direction” (claims 12) given the positioning required in the independent claim (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Warning
Applicant is advised that should claim 4 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Given that claim 4 depends from claim 3 which depends from claim 2 which depends from claim 1, Claims 4 and 13 are substantial duplicates of one another.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14, 17, and 19, these claims recite the limitations of “wherein the first and second groups of three charges are spaced along the longitudinal axis so that a third single plane, transverse to the longitudinal axis, intersects each of the six shaped charges of the first and second groups of three charges” in addition to (for claim 14) or in contrast to (claims 17 vs. 19) “wherein the first group of three shaped charges and the second group of three shaped charges are positioned along the longitudinal axis so that each shaped charge of the first group extends into a space defined by two adjacent shaped charges from the second group” which renders the scope of the claims indefinite. In light of the specification, it is unclear how these limitations are different (such that claims 17 and 19 are not substantial duplicates of each other) or further limit in the case of claim 14. 
Claims 18 and 20 are rejected as depending on a rejected indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robey et al US Patent Application Publication 2018/0209251 hereinafter referred to as Robey.
	Regarding claim 1, Robey discloses a perforating gun for use in a well casing (see Figures 1 and 2), the gun comprising: a gun carrier (110) extending along a longitudinal axis (as shown on the figures; plural shape charges (all labeled (140)) located inside the gun carrier (as shown on the figures and [0035]), in groups of three (see Figures 2, 6, 7, 8, and [0036, 0039]), wherein a first and second group of three are located in single transverse planes (see annotated figure below) wherein these groups are further spaced along the longitudinal axis such that a third single transverse plane intersects all six charges (as shown on the annotated figure below) to inherently achieve an ultra-short, high-density, perforating gun; and a charge holder ((120) and (130)) configured to carry the shape charges and be inserted into the gun carrier [0035]. 

[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (First single plane)][AltContent: textbox (Second single plane)][AltContent: textbox (Third single plane)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    245
    226
    media_image1.png
    Greyscale

Figure 2 of Robey, Annotated by the examiner

Regarding claim 5, Robey further discloses wherein the charges are arrayed along two opposing spiral arrays (as shown on the figures and [0036] wherein a helical shape is disclosed).
Regarding claim 11, Robey further discloses wherein the diameter of the gun ranges from 4-8 inches ([0055] discloses an exemplary gun that has a diameter of 6.75”). 
Regarding claim 14, Robey further discloses wherein the first group of charges extends into a space between two of the adjacent second group of shape charges (see Figure 2).
Regarding claim 15, Robey further discloses wherein the plural shape charges are reactive liner shape charges [0024, 0035].




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Robey as applied to claim 1 above, and further in view of Sites US Patent Application Publication 2018/0274342 hereinafter referred to as Sites.
Regarding claim 6, Robey discloses an exemplary perforating gun that is 16 ft long [0055], therefore fails to teach a gun less than 14 inches. Sites teaches common perforating guns range from 12-36 inches [0004]. It would have been obvious to one having ordinary skill in the art at the time the invention as filed to modify the exemplary gun of Robey to be, for example, 12 inches, as Sites teaches this is a known and common size of perforating guns.





Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Robey as applied to claim 1 above, and further in view of Zhang et al US Patent Application Publication 2014/0053715 hereinafter referred to as Zhang and Regalbuto US Patent 4,534,423 hereinafter referred to as Regalbuto.
Regarding claim 7, Robey discloses an inner wall (inner wall of (110)) with a scallop, or internal feature, (112), but fails to show that the scallop extends from the inner wall into the thickness of the gun carrier thus creating a standoff. Zhang also teaches a perforating gun system with a gun carrier (1 - [0037]) which is loaded with shape charges (as shown on Figure 10) and comprising a scallop, or dimple, (11-14). Zhang further teaches a carrier with the dimpling on the interior of the carrier to advantageously account for slim diameter wellbores [0003]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to simply substitute the outward scallops of Robey with the internal dimples of Zhang to yield the predictable result of controlling jet penetration and controlling energy loss during perforating operations. Robey and Zhang fail to teach the amount of standoff that is created. Regalbuto also teaches an analogous perforating gun system. Regalbuto further teaches the ideal standoff, which falls within the claimed range of 0.15-2.5 inches (as shown on Figure 5 and discussed in Column 5, lines 5-55), therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to construct of the gun body with the internal dimple while accommodating for the ideal standoff for wellbore conditions.
Regarding claim 8, Zhang further teaches wherein the internal scallop (as discussed above) can had a constant thickness portion (inner most portion of scallop (14) on Figure 4) as well as a variable thickness portion (the top triangular portion of scallop (14) on Figure 4). 
Regarding claim 9, Zhang further teaches wherein the internal feature may comprise a groove (see the innermost rectangular shape of scallops (11) or (12) on Figure 2).
Regarding claim 10, Robey fails to teach the thickness of the gun carrier at the internal features. Regalbuto, which is relied  upon above to teach the standoff as discussed above, further teaches a thickness of 125 thousandths of an inch (Column 4, lines 20-25) in order to maintain the ideal standoff. It would have been considered obvious to one of ordinary skill in the art at the time the invention was filed to manufacture the perforating gun carrier of Robey have a thickness between 50 and 75 thousandths of an inch in order to maintain the ideal standoff taught in Regalbuto, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.
Regarding claim 16, Robey further teaches an external feature that will register with the modified internal feature [0046 - wherein the gun ports are axially aligned with the carrier ports where the modified internal features are located]. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Robey as applied to claim 1 above, and further in view of Sites, Jr. US Patent 9,145,763 hereinafter referred to as Sites.
	Regarding claim 12, Robey discloses the angle of the shape charges to all be perpendicular to the longitudinal axis. However, Sites teaches that it is a known configuration to have the charges all angled the same way to have some pointed towards each other or to have some pointed away from each other (see Figures 6a-6c). This is advantageous to have controlled perforating jet discharge as well as account for the needs of the wellbore (Column 1, lines 56-67). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the orientation of Robey in order to try one of the known infinite options as taught by ‘763 to yield the advantageous predictable result of controlling the position and direction of the shape charge jet (as also taught by ‘763). Additionally, Robey teaches that the charge supports (130) are manufactured individually [0040-0043], and therefore, it would be within the scope of one having ordinary skill to modify the necessary components to angle the charges. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2, and 4-13 of U.S. Patent No. 10,746,003 in view of Robey. The claims at issue overlap in scope, though fail to teach the positioning of claim 1 and the helical array of claim 5. As discussed above, Robey teaches these configurations, therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to orient the shape charges in the known configuration of Robey. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-13 of U.S. Patent No. 10,746,004 in view of Robey and Sites. The claims at issue overlap in scope, though fail to teach the positioning of claim 1 and the upward angle of the shape charges of claim 12. As discussed above, Robey teaches the configuration of claim 1 and Sites teaches the advantage of the upward angle charges of claim 12, therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to orient the shape charges in the known configuration of Robey and Sites. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Loehr et al US Patent 7,735,578 and Brooks et al US Patent 5,673,760 teach the claimed plane configuration of the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/            Primary Examiner, Art Unit 3672